            Case 1:20-cv-10512-LGS Document 18 Filed 03/05/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 MAHAENY DOUGLAS,                                             :
                                            Plaintiff,        :
                                                              :   20 Civ. 10512 (LGS)
                            -against-                         :
                                                              :          ORDER
 LUTHERAN SOCIAL SERVICES OF                                  :
 METROPOLITAN NEW YORK, INC. D/B/A :
 LUTHERAN SOCIAL SERVICES OF NEW                              :
 YORK, INC.,                                                  :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, the initial pretrial conference in this matter is scheduled for March 11, 2021,

and no significant issues were raised in the parties’ joint letter or proposed case management

plan. It is hereby

          ORDERED that the March 11, 2021, initial pretrial conference is CANCELLED. If the

parties believe that a conference would nevertheless be useful, they should inform the Court

immediately so the conference can be reinstated. The CMP will issue in a separate order. The

parties’ attention is particularly directed to the provisions for periodic status letters, and the need

for a pre-motion letter to avoid cancellation of the final conference and setting of a trial date. It is

further

          ORDERED that regarding settlement discussions, the parties’ request for a referral for

mediation is GRANTED. A referral order will issue separately.



Dated: March 5, 2021
       New York, New York
